Exhibit 10.2

AMENDMENT TO NOTE AND WARRANT

(William W. and Dieva L. Smith)

This AMENDMENT TO NOTE AND WARRANT (this “Amendment”) is made as of December 27,
2016, by and between Smith Micro Software, Inc., a Delaware corporation (the
“Company”), and William W. Smith, Jr. and Dieva L. Smith, JT/WROS (“Holder”),
and amends that certain Senior Subordinated Promissory Note, dated September 6,
2016, issued by the Company to Holder in the principal amount of $2,000,000 (the
“Note”), and that certain Warrant to Purchase Common Stock, dated September 6,
2016, issued by the Company to Holder and exercisable for 850,000 shares of the
Company’s common stock, $0.001 par value per share (the “Warrant”).

RECITALS

WHEREAS, on or about September 6, 2016, the Company issued the Note and Warrant
to the Holder pursuant to a Note and Warrant Purchase Agreement, dated
September 2, 2016, by and among the Company and the Purchasers identified
therein (the “Purchase Agreement”); and

WHEREAS, the parties desire to amend certain provisions of the Note and Warrant
as set forth herein.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

Section 1. Amendment to Note. Effective as of the date hereof, paragraph (a) of
Section 1.3 of the Note (entitled “Form of Payment of Interest”) shall be
amended and restated in its entirety to read as follows:

“(a) Interest shall be payable (i) in cash, or (ii) at the election of the
Holder with respect to any installment, in shares of Common Stock of the Maker
at a conversion price per share equal to $2.3825 (the “Floor Price”), provided
however, that in no event shall any installment of interest (or portion thereof)
be convertible into shares of Common Stock if the aggregate number of shares
proposed to be issued by the Maker upon conversion of such installment (or
portion thereof), plus the sum of (x) shares previously issued by the Maker upon
conversion of interest under all Notes issued under the Purchase Agreement and
(y) shares issued or issuable by the Maker upon exercise of all Warrants issued
by the Maker under the Purchase Agreement (regardless of whether such shares
were issued or are issuable to Holder or any other person) exceed 19.99% of the
number of outstanding shares of Common Stock of the Maker as of the Issuance
Date (it being understood that such Floor Price and share amounts shall be
subject to pro rata adjustment in connection with stock splits, stock dividends,
or similar changes to the Maker’s capitalization occurring after the Issuance
Date).”



--------------------------------------------------------------------------------

Section 2. Amendment to Warrant. Effective as of the date hereof, paragraph
(c) of Section 9 of Warrant (entitled “Sales of Common Stock at less than the
Exercise Price”) shall be amended to add the following sentence at the end of
such paragraph:

“Notwithstanding the foregoing, in no event shall the Exercise Price be adjusted
to an amount below $2.3825 (the “Floor Price”) pursuant to this Section 9(c),
provided, that the Floor Price shall be adjusted for stock dividends, splits and
combinations under the provisions of Section 9(a).”

Section 3. Effect of Amendment. Except as expressly set forth in this Amendment,
no other changes or modifications to the Note or Warrant are intended or implied
by this Amendment. To the extent of any conflict between the terms of this
Amendment and the Note or Warrant, the terms of this Amendment shall control.
Each of the Note and Warrant, as amended hereby, and this Amendment shall be
read and be construed as one agreement.

Section 4. Miscellaneous. This Amendment may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties to this Amendment may execute this Amendment
by signing any such counterpart. Facsimile and electronically copied signatures
on this Amendment shall be deemed the equivalent of original signatures. This
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns.

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or caused this Amendment to
be duly executed by their respective authorized representatives as of the date
first written above.

 

COMPANY: SMITH MICRO SOFTWARE, INC.

By:  

/s/ Steven M. Yasbek

Name:  

Steven M. Yasbek

Title:  

Chief Financial Officer

 

HOLDER: William W. Smith, Jr.

/s/ William W. Smith, Jr.

Dieva L. Smith

/s/ Dieva L. Smith

 

3